Title: William Thornton to John Tayloe, 8 June 1813 (Abstract)
From: Thornton, William
To: Tayloe, John


8 June 1813, Washington. Observes that “the President is entitled to four Aids in the Army; & two in the militia as Commander in Chief of this District, in the same manner as the Governors of States. He has not reviewed the Army; otherwise he could not well dispense with Aids: but the militia of this District he has reviewed & would certainly not lessen the dignity of the military System by dispensing with those Forms that are acknowledged as the Groundwork of Subordination, which renders efficient not only the Army, but the volunteer Citizens of militia. The President … is actuated by extreme modesty & unobtrusive Delicacy in declining to make, hitherto, such appointments, because his Predecessors have not furnished an Example: but his Predecessors have never been engaged in actual war, since the Assumption of the District of Columa: & consequently were never in the same predicament.” Asserts that JM could be persuaded to appoint militia aids, states his intention in that case to apply for one of the positions, and suggests that “Mrs. Madison would perhaps wish her Son to be the other; which would not only give him rank, but exempt him from common militia duty.”
